Concorde Funds, Inc. 1000 Three Lincoln Centre 5reeway LB3 Dallas, Texas 75240-2650 January 28, 2016 Ms. Christina DiAngelo Fettig Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C.20549 Re: Concorde Funds, Inc. (the “Company”) File Nos.:3-17423 and 811-05339 Dear Ms. DiAngelo Fettig, The purpose of this letter is to respond to oral comments the Company received from the Securities and Exchange Commission Staff (the “Staff”) on January 6, 2016, regarding the Staff’s recent Sarbanes-Oxley review of (i) the Company’s Annual Certified Shareholder Report for the fiscal year ended September 30, 2015 (the “Annual Report”), filed on Form N-CSR on November 24, 2015 for the Concorde Value Fund, the sole series of the Company (the “Fund”), (ii) the Company’s amended Quarterly Schedule of Portfolio Holdings for the fiscal year ended September 30, 2013 filed on Form N-Q/A on January 23, 2014 and (iii) the Fund’s prospectus dated January 30, 2015, filed as Post-Effective Amendment No. 36 to the Company’s Registration Statement on Form N-1A on January 26, 2015 (the “Prospectus”). In connection with this response to the Staff’s comments, the Company hereby states the following: 1. The Company acknowledges that in connection with the comments made by the Staff on the Annual Report, Form N-Q/A and Prospectus, the Staff has not passed on the accuracy or adequacy of the disclosure made therein, and the Company and its management are solely responsible for the content of such disclosure; 2. The Company acknowledges that the Staff’s comments or changes to disclosure in response to the Staff’s comments do not foreclose the SEC from the opportunity to seek enforcement or take other action with respect to the disclosure made therein; and 3. The Company represents that neither it nor its management will assert the Staff’s comments or changes in disclosure in response to the Staff’s comments as a defense in any action or proceeding by the SEC or any person. For your convenience, the Staff’s comments have been reproduced in bold typeface and are immediately followed by the Company’s responses. 1.Form N-CSR – Shareholder Letter Staff Comment: The shareholder letter states that the Fund instituted an option strategy during the second half of the fiscal year.Please discuss the impact of the use of derivatives per Item 27(b)(7)(i) of Form N-1A. Response:Going forward, the Company will include a discussion about the effect of derivatives, if applicable, in future shareholder letters. 2.Form N-CSR – Schedule of Investments in Securities Staff Comment: If an underlying fund in which the Fund invests has multiple share classes, please disclose the specific share class that the Fund holds. Response:Going forward, the Company will make the requested change. 3.Form N-CSR – Statements of Assets and Liabilities Staff Comment:Please confirm that the Fund does not have any open payables to the Directors. Response:The Company supplementally confirms that the Fund does not have any open payables with regard to Director compensation. 4.Form N-CSR – Notes to the Financial Statements – Note 1 Staff Comment: In the section entitled “Notes to Financial Statements – Note 1 – Nature of Business and Summary of Significant Accounting Policies,” please disclose the objective and strategy with regard to the use of options. Response:Going forward, the Company will provide expanded disclosure. 5.Form N-CSR – Notes to the Financial Statements – Note 2 Staff Comment:In the section entitled “Notes to the Financial Statements – Note 2 – Securities Valuation,” please provide more detail about the Fund’s use of derivatives in accordance with Financial Accounting Standards Board Accounting Standards Codification 815-10-50-4A. Response: Going forward, the Company will provide expanded disclosure. 6.Form N-CSR – Notes to the Financial Statements – Note 5 Staff Comment:Since the Fund invests in other investment companies, including exchange-traded funds (“ETFs”) per the Schedule of Investments in Securities, please discuss the risks associated with such investments. Response:The Company responds by directing the Staff’s attention to the section entitled “Notes to the Financial Statements –Note 5 – Principal Risks”, which provides the requested disclosure. 7.Form N-CSR – Expense Example Staff Comment: Please revise the paragraph entitled “Expense Example For the Six Months Ended June 30, 2015 – Actual Expenses” in accordance with Instruction (1)(b) to Item 27(d)(1) of Form N-1A. Response:Going forward, the Company will provide expanded disclosure. 8.Form N-CSR – Item 4(c) Staff Comment: Per Item 4(c) on Form N-CSR, please describe the nature of the services provided under “Tax Fees.” Response:Going forward, the Company will provide expanded disclosure. 9.Form N-Q Staff Comment:Form N-Q for the period ended June 30, 2013 was originally filed with the SEC on August 23, 2013, and then was re-filed as an amended Form N-Q/A on January 23, 2014. Please describe the reason for re-filing this quarterly report. Response:Form N-Q was originally filed without the Fair Valuation Hierarchy Chart describing the Fund’s Level 1, Level 2 and Level 3 securities. Form N-Q/A was filed in order to include the missing chart. 10.Prospectus – Fund Summary – Fees and Expenses of the Fund Staff Comment: If the Fund expects to invest in ETFs or other investment companies, please adjust the “Fees and Expenses of the Fund” table to include any applicable Acquired Fund Fees and Expenses (“AFFE”). Response:The Company confirms that it includes the effects of AFFE in its current Prospectus, and will adjust the “Fees and Expenses of the Fund” table to reflect the presence of AFFE, as needed. ***** If you have any additional questions or require further information, please contact Edward Paz of U.S. Bancorp Fund Services, LLC at 414-765-5366. Very truly yours, /s/ Gregory B. Wood Gregory B. Wood Treasurer cc:Peter D. Fetzer, Esq., Foley & Lardner LLP
